REPORTED

  IN THE COURT OF SPECIAL APPEALS

            OF MARYLAND

                 No. 959

          September Term, 2014

______________________________________


           JOSHUA BENTON

                    v.

        STATE OF MARYLAND

______________________________________

     Woodward,
     Kehoe,
     Arthur,


                  JJ.
______________________________________

          Opinion by Arthur, J.
______________________________________

     Filed: August 31, 2015
       Following a five-day jury trial in the Circuit Court for Prince George’s County,

Joshua Benton, appellant, was convicted of first-degree murder, conspiracy to commit

first-degree murder, and use of a handgun in the commission of a felony or crime of

violence. The circuit court sentenced Benton to serve two consecutive life sentences for

murder and conspiracy to commit murder and a consecutive sentence of 20 years for use

of a handgun. He filed a timely appeal.

                                 QUESTIONS PRESENTED

       Benton raises three questions for our review:

       1.     Did the trial court err in failing to propound Benton’s requested voir
              dire question, which inquired whether any member of the venire had
              been charged with or convicted of a serious offense, other than a
              traffic offense?

       2.     Did the trial court err in admitting hearsay evidence?

       3.     Was the evidence insufficient to sustain Benton’s convictions?

       Because we agree that the trial court committed reversible error by failing to

propound the requested voir dire question regarding whether the venire members had

been convicted of a serious offense, and thus were statutorily disqualified to serve on the

jury, we reverse Benton’s convictions and remand this case for a new trial.

                         FACTUAL AND PROCEDURAL HISTORY

       Benton was charged with offenses arising from the death of Sharod James. The

evidence presented at Benton’s trial, framed in the light most favorable to the State

demonstrated that around 11:50 p.m. on the night of November 16, 2012, James was shot

at a gas station on Martin Luther King Jr. Highway in Prince George’s County. The State
theorized that Benton and his co-defendant, Madhi Lawson, killed James because they

believed that James had killed their friend, Matheno Nichols, in 2006.1

         Two witnesses, a driver and passenger of a nearby automobile, heard the gunshots

while they were stopped at a red light near the gas station. They observed two men

standing over another man in a dark area of the gas station lot. Although the witnesses

were too far away to see the faces of the two men they saw, they believed that the men

were African-American. The witnesses were also able to describe the assailants’ clothing

to the police. The witnesses’ description of the assailants’ clothing was consistent with

the clothing worn by Benton and Lawson in a surveillance video taken at the gas station

on the night James was killed.2 Telephone records indicated that, at around the time of

the shooting, James received a call from a cell phone number used by Lawson.

         Steven Waytes, who had been incarcerated with Benton in the Prince George’s

County Corrections Center while Benton was awaiting trial in 2013, testified that

members of the public believed that James had killed Benton’s friend, Matheno Nichols.

The trial court allowed the admission of Waytes’s grand jury testimony that Benton

admitted that he was at the gas station on the night James was shot, but that “the State

had nothing on him.”




     1
         James was charged with Nichols’s murder, but was acquitted by a jury.
     2
        From a still photograph made from the gas station surveillance video, Wasette
Lawson, co-defendant Lawson’s mother, identified Lawson and “Twin,” which was a
street name used by Benton, who has a twin brother. Benton and Lawson were also
identified in the surveillance video by the Detective who investigated James’ murder.

                                            -2-
                                        DISCUSSION

                                  I.   Voir Dire Question

       Before trial, the parties submitted written requests to the trial court, including the

voir dire questions that they wanted the court to ask the potential jurors. The State’s

proposed voir dire question number 7, inquired: “Have you, any members of your

immediate family, or close personal friends ever been . . . arrested for, charged with, or

convicted of a crime, excluding routine motor vehicle violations?” The defense’s

proposed voir dire question number 26 queried: “Has any member of the jury or a close

personal friend or relative been charged with or convicted of a serious offense, other than

a traffic offense?” The defense also included question 31, which asked: “Has any

member of the jury or a family member or a close personal friend, been a victim of a

criminal offense?”

       During voir dire, the trial court posed only eight questions to the prospective jurors

and then individually questioned the jurors who had responded affirmatively to the

court’s questions. At the conclusion of voir dire, the following colloquy occurred:

       THE COURT:            That’s it for the questions I intend to pose to them on
                             voir dire. Any exceptions to the Court’s voir dire[?]

       [PROSECUTOR]: The State would ask for the standard three part —
                     charged with, convicted of, victim of a crime.

       THE COURT:            I am not doing it. Case law says no.

       [PROSECUTOR]: No?

       [DEFENSE]:            Going to ask.

       THE COURT:            Not doing it. Case law says no.


                                             -3-
         [DEFENSE]:           Ask for the same thing in addition. Court’s indulgence.

         [DEFENSE][3]:        My question 23, which was —

         THE COURT:           Which is, charged, must be guilty of something. I
                              already asked the jurors. I was going to give them
                              instructions that are going to be binding, and would
                              they be able to follow the Court’s instructions.
                              They said yes. They will be instructed as to
                              presumption of innocence.

         [DEFENSE]:           Okay. Beyond that, the only hesitation I have is the
                              Court saying they are not going to ask the question
                              about whether a family member, close friend, or
                              themselves have been a victim of a criminal offense.

         THE COURT:           Well, you accept [sic] to my not asking that question?

         [DEFENSE]:           Yes, I do. Based upon the responses we’ve gotten so
                              far from some of the jurors, indicated some of them, in
                              fact, have been victims or have had close friends or
                              relatives who are victims that has severely affected
                              their ability to listen to the evidence and be impartial.

         THE COURT:           I certainly do not feel myself willing, capable to
                              challenge the wisdom of the Court of Appeals who
                              have spoken in this matter.

         Benton asserts that the trial court abused its discretion by refusing to question the

venire members about whether any of them were currently charged with or had

previously been convicted of a serious offense. The court was required to ask the

requested voir dire question, Benton contends, because it was intended to “expose the


     3
      The transcript attributes this comment to the prosecutor. Given that the State
requested only 19 voir dire questions, we believe that this request was actually made by
defense counsel, whose list of proposed voir dire questions numbered 38 – including
Question 23, which queried: “Does any member believe that solely because a person is
charged, he must be guilty of something?”

                                               -4-
venire persons’ statutory disqualifications.”

       Preliminarily, we must address the State’s assertion that the defense failed to

preserve Benton’s arguments regarding the failure to ask the requested voir dire question.

Based on the colloquy reproduced above, the State asserts that, although defense counsel

joined in the State’s request to ask the “three part – charged with, convicted of, victim of

a crime” question, he subsequently limited his argument to the court’s refusal to question

the venire regarding whether they or a close friend or relative had been a victim of a

crime and thereby waived all other grounds for his objection. The State further asserts

that because defense counsel merely joined in the State’s request for the three-part

question, Benton made no “specific request” to propound a question that focused on any

potential juror’s pending charges and prior convictions. We reject the claim of non-

preservation.

       The manner of making objections during jury selection is governed by Md. Rule

4-323(c). See Marquardt v. State, 164 Md. App. 95, 142-43 (2005). This rule provides

as follows:

        (c) Objections to other rulings or orders. For purposes of review by
        the trial court or on appeal of any other ruling or order, it is sufficient
        that a party, at the time the ruling or order is made or sought, makes
        known to the court the action that the party desires the court to take or
        the objection to the action of the court. The grounds for the objection
        need not be stated unless these rules expressly provide otherwise or
        the court so directs. . . .

       Before trial, Benton submitted a written request that the court ask potential jurors

whether they had ever “been charged with or convicted of a serious offense[.]” During

voir dire, defense counsel joined in the State’s request for a three-part “charged with,


                                                -5-
convicted of, victim of” question at the close of the court’s voir dire, indicating that he

was, “going to ask . . . for the same thing in addition” to the State’s request. These efforts

were sufficient to let the court know that the defense wanted the court to ask the proposed

question and that the defense objected to the court’s refusal to ask the question.

         After the trial court summarily denied those requests, the court then denied a

separate, unrelated request to ask the venire members whether they would presume that

any person charged with a crime is guilty. A moment after that ruling, defense counsel

then took exception to the court’s refusal to ask his previously proposed question about

whether potential jurors had ever been the “victim of” a crime.4 At that point, the court

explained its refusal to propound any “victim of” question.

         We see no suggestion in the record that, when the defense noted an exception to

the court’s refusal to ask the proposed “victim of” question, defense counsel expressed

any intent to withdraw the previous objection to the court’s refusal to ask the three-part

“charged with, convicted of, victim of a crime” question. In light of the trial court’s

emphatic, repeated ruling (“Not doing it. Case law says no”), any additional efforts by

defense counsel to “focus the court on the ‘convicted of’ part of the State’s question[,]”

as the State suggests he was required to do, would have run a substantial risk of

antagonizing the court. Defense counsel reasonably chose to drop the issue and move on,

expressly stating that his subsequent requests and arguments were made “in addition” to


     4
      As previously stated, in the defense’s written submissions, the proposed question
about whether potential jurors had ever been a “victim of” a crime (question 31), was
completely separate from the question of whether potential jurors had ever been “charged
with or convicted” of a serious crime (question 26).

                                              -6-
his previously-denied request for “the same” three-part “charged with, convicted of,

victim of” question that the State had proposed.

       The State now complains that it is an “appellate afterthought” for Benton to

contend that he was attempting “to expose the venire persons’ statutory disqualifications”

through the parts of his three-part voir dire question that asked whether a prospective

juror had been convicted of or charged with a serious offense. The State’s contention has

some intuitive force, as Benton certainly never mentioned statutory disqualifications as a

basis for propounding the proposed question. Furthermore, if Benton had mentioned

statutory disqualifications, the circuit court almost certainly would have refocused its

analysis from the question concerning whether a juror had been a victim of a crime,

which it correctly recognized that it need not ask (see Pearson v. State, 437 Md. 350, 359

(2014)), to the separate question concerning whether a juror had been convicted of or

charged with a serious crime.

       Nonetheless, for the purposes of appellate review, Benton was not required to

explain the basis for his request. Under Md. Rule 4-323(c), it was “sufficient” for Benton

simply to “make[] known to the court the action that [he] desire[d] the court to take[.]”

He had no obligation to state the grounds for the objection, because the court did not

direct him to do so. See id.

       This Court’s decision in Baker v. State, 157 Md. App. 600 (2004), confirms that

Benton adequately preserved his objection to the court’s failure to propound his question.

In Baker the defendant had submitted a written list of proposed voir dire questions. Id. at

608. The circuit court asked defense counsel whether he wanted to be heard in support of


                                            -7-
the submission, but counsel declined to speak. Id. at 609. On appeal from the court’s

failure to ask one of the proposed questions, the State argued that the defendant had

waived his rights by failing to state the basis for his objection. Applying Rule 4-323(c),

however, this Court held that the defendant preserved his objection simply by informing

the court what action he wanted the court to take – i.e., by asking the court to read his

proposed voir dire questions. Baker, 157 Md. App. at 610. It made no difference that the

defendant had failed to avail himself of a later opportunity to articulate the rationale for

his proposed questions or the basis for objecting to the court’s refusal to ask them. Under

Rule 4-323(c), the defendant would have waived his rights only if he failed to state the

grounds after the court had affirmatively directed him to do so.

       Additionally, Benton did not waive his objection to the trial court’s failure to ask

the requested voir dire question by ultimately accepting the empaneled jury. See

Kegarise v. State, 211 Md. App. 473, 477 n.2 (2013); see also State v. Stringfellow, 425
Md. 461, 471 (2012) (stating that “unqualified acceptance” of jury panel does not waive

“an objection to a judge refusing to ask a proposed voir dire question”); Marquardt, 164
Md. App. at 142-43 (party’s voir dire objection is preserved by letting the court know

what action the party wanted the court to take).

       In light of Baker and Rule 4-323(c), we have no choice but to conclude that

Benton preserved his objection. Defense counsel let the trial court know, both in writing

and in an oral request, that he wanted the court to ask a voir dire question that included

the “charged with, convicted of, victim of” language. The trial court made a clear ruling

denying that request, without directing Benton to state the grounds for his request. At no


                                             -8-
point did defense counsel subsequently withdraw that request, or limit his request to only

the “victim of” portion of the proposed voir dire question. Therefore, Benton preserved

his arguments for appellate review.

       We shall now consider whether the trial court abused its discretion by failing to

propound a voir dire question, requested by both parties, which inquired, in pertinent

part, whether any member of the venire panel was currently charged with or had

previously been convicted of a serious offense, other than a traffic offense.

       Maryland courts employ “‘limited voir dire[,]’” the “sole purpose [of which] ‘is to

ensure a fair and impartial jury by determining the existence of [specific] cause for

disqualification[.]’” Pearson, 437 Md. at 356 (quoting Washington v. State, 425 Md.
306, 312-13 (2012)) (alterations in Pearson). The Court of Appeals has identified “two

broad areas of inquiry that may reveal cause for a juror’s disqualification: (1)

examination to determine whether the prospective juror meets the minimum statutory

qualifications for jury service, and (2) examination to discover the juror’s state of mind as

to the matter in hand or any collateral matter reasonably liable to have undue influence

over him.” Washington, 425 Md. at 313 (citing Davis v. State, 333 Md. 27, 35-36

(1993)). “Maryland law has made clear that if a question is directed to a specific cause

for disqualification then the question must be asked and failure to do so is an abuse of

discretion.” Moore v. State, 412 Md. 635, 654 (2010) (internal quotation marks and

citation omitted).

       More specifically, we have held that “trial judges are required ‘to pose voir dire

questions directed at exposing constitutional and statutory disqualifications when


                                             -9-
requested by a party[.]’” Kegarise, 211 Md. App. at 478 (quoting Owens v. State, 399
Md. 388, 422 (2007)). In Owens, the Court of Appeals held that a criminal defendant had

waived an objection based on the statutory requirement that a jury be composed entirely

of citizens, because the defendant waited until after voir dire to challenge an unqualified

juror. Owens, 399 Md. at 426. The Court commented that “[h]ad Owens sought, and the

trial judge refused, a citizenship question” during voir dire, then “the propriety of the

denial would have been preserved for appellate review as an abuse of discretion.” Id. at

422. In light of that analysis, we subsequently held, in Kegarise, that a trial court had

abused its discretion by failing to ask a defendant’s requested voir dire question on

whether the venire members met the minimum statutory qualification of U.S. citizenship.

See Kegarise, 211 Md. App. at 487.

       Like the voir dire question requested in Kegarise, Benton’s proposed question was

likely to have uncovered cause for automatic disqualification of potential jurors. In

Maryland, “an individual is not qualified for jury service if the individual . . . [h]as been

convicted, in a federal or State court of record, of a crime punishable by imprisonment

exceeding 6 months and received a sentence of imprisonment for more than 6 months; or

[h]as a charge pending . . . for a crime punishable by imprisonment exceeding 6 months.”

Md. Code (1974, 2013 Repl. Vol.), § 8-103(b)(4)-(5) of the Courts and Judicial

Proceedings Article (“CJP”).

       The mere fact that the venire members also provided information about past

convictions and pending criminal charges through a jury questionnaire did not render the

proposed voir dire question unnecessary. Before their service, the jurors in this case were


                                             -10-
required to accurately complete juror qualification forms, under penalty of perjury. The

standard juror qualification form includes questions inquiring whether potential jurors

have any “[c]onviction of crime punishable by imprisonment exceeding 6 months and

[have] received a sentence of imprisonment for more than 6 months and not legally

pardoned[,]” or have any “[p]ending charge for a crime punishable by imprisonment

exceeding 6 months[.]” CJP § 8-302(a).5

          Ideally, the staff in the jury office pre-screens all potential jurors to ensure that

they are not statutorily disqualified from serving on a jury. See Kegarise, 211 Md. App.

at 485-46 (discussing verification of citizenship). History proves, however, that

“mistakes do happen[.]” Id. at 485. As the Court of Appeals opined in Owens:

           . . . [I]t is evident that voir dire questions regarding minimum statutory
           qualifications are not always “redundant and unnecessary.” In fact,
           our cases ruminate that the pre-voir dire processes of screening out
           disqualified jurors are not fail-safe. We are persuaded, and so hold,
           that it is in the better interests of justice to require trial judges to pose
           voir dire questions directed at exposing constitutional and statutory
           disqualifications when requested by a party.

Owens, 399 Md. at 422 (footnote and citation omitted).



      5
       See http://www.princegeorgescountymd.gov/sites/circuitcourt/JuryDuty/QA
advising potential jurors:

      The Juror Qualification Form asks for information to make sure that you are
      legally qualified to serve as a juror. You are legally required to answer these
      questions truthfully. Your name, age, town, marital status, highest level of
      education, occupation, and your spouse’s occupation, will appear on the jury
      information sheet given to the judge and lawyers in the courtroom; all other
      information will only be reviewed by the Jury, Judge, Jury Commissioner,
      and their designees.


                                                -11-
          Accordingly, inclusion of the relevant questions on the juror disqualification form

does not excuse the trial court from its obligation to ask requested questions aimed at

verifying whether any potential jurors are statutorily disqualified from serving on a jury.6

          In this case, the trial court summarily denied the parties’ requests to ask a three-

part “charged with, convicted of, victim of” voir dire question, stating “Not doing it.

Case law says no.” The trial court was only partially correct, as “a trial court need not

ask during voir dire whether any prospective juror has ever been the victim of a crime.”

Pearson, 437 Md. at 359. Nonetheless, it is incumbent upon the trial court to rephrase an

“overbroad proposed voir dire question [that] encompasses a mandatory voir dire

question[.]” Id. at 369 n.6; see also Bowie v. State, 324 Md. 1, 11-12 (1991) (holding

that, even though wording of defendant’s proposed voir dire questions on disqualifying

racial bias was arguably defective, the court erred by refusing to propound any questions

“designed to elicit the essence of the information” sought by the defendant). The trial

court failed to restate the mandatory portion of the voir dire question in this case.

          The voir dire question requested by the parties was directed at a “specific cause for

disqualification.” Moore, 412 Md. at 654. The court would have been obligated to

dismiss any member of the venire whose responses to the proposed voir dire question

revealed that the individual had a disqualifying prior conviction or disqualifying pending


      6
        It is also possible that a potential juror might answer truthfully on the jury
questionnaire that the person has no disqualifying convictions or pending charges, and
then thereafter be charged with a crime punishable by imprisonment exceeding six
months. E.g. Hunt v. State, 345 Md. 122, 140-41 (1997). As a practical matter, only voir
dire questions will reveal disqualifying charges or convictions that occur after the jury
questionnaire is submitted and before the potential jurors are called for service.

                                               -12-
charges. See CJP § 8-103(b)(4)-(5). Given that a mandatory area for voir dire inquiry is

“to determine whether the prospective juror meets the minimum statutory qualifications

for jury service,” Washington, 425 Md. at 313, we conclude that the trial court’s refusal

to ask the potential jurors whether any of them were currently charged with or had

previously been convicted of a serious offense constituted reversible error. See Kegarise,
211 Md. App. at 487 (holding that the trial judge committed reversible error by failing to

pose requested voir dire question directed at exposing statutory disqualifications of

potential jurors).

                       II.   Admission of Informant’s Testimony

       We shall next briefly address the evidence issue raised by Benton because this

issue is likely to arise again at Benton’s new trial.

       During the direct examination of Waytes, the jailhouse informant who testified

against Benton, the prosecutor elicited testimony indicating that the “word on the street”

was that the victim, James, had killed Benton’s friend, Matheno Nichols, in 2006. The

court allowed the informant’s testimony, not for the purpose of proving that James killed

Nichols, but to demonstrate what the informant, and arguably Benton, believed to be true.

       Benton contends that the trial court erred by admitting evidence that James killed

Nichols. He also asserts that the informant’s testimony constituted both inadmissible

hearsay evidence and improper lay opinion testimony. Even assuming that the admission

of the informant’s testimony was erroneous, we would conclude that any error was

harmless beyond a reasonable doubt in the circumstances of this case.

       On the third day of Benton’s trial, the detective who investigated Nichols’s death


                                             -13-
testified, without objection, that James had been arrested and tried for Nichols’s murder.

An appellate court “will not find reversible error on appeal when objectionable testimony

is admitted if the essential contents of that objectionable testimony have already been

established and presented to the jury without objection through the prior testimony of

other witnesses.” Yates v. State, 429 Md. 112, 120 (2012) (citation omitted). Moreover,

“[o]bjections are waived if, at another point during the trial, evidence on the same point is

admitted without objection.” DeLeon v. State, 407 Md. 16, 31 (2008) (citing Peisner v.

State, 236 Md. 137, 145-46 (1964), cert. denied, 379 U.S. 1001 (1965)).

       Even if Benton had not waived his arguments regarding the informant’s testimony,

however, we would find no merit in his assertions that the evidence constituted either

hearsay or lay opinion testimony. “‘Hearsay’ is a statement, other than one made by the

declarant while testifying at the trial or hearing, offered in evidence to prove the truth of

the matter asserted.” Md. Rule 5-801(c). Generally, hearsay evidence is not admissible,

unless it falls within one of many exceptions. Md. Rule 5-802; see also Thomas v. State,

429 Md. 85, 96 (2012) (“Generally, statements made out of court that are offered for their

truth are inadmissible as hearsay, absent circumstances bringing the statements within a

recognized exception to the hearsay rule”) (quoting Su v. Weaver, 313 Md. 370, 376

(1988)).

       In this case, the State did not offer the informant’s testimony that the “word on the

street” was that the victim had killed Benton’s friend, to prove that James did, in fact, kill

Nichols. The State offered the testimony to prove that he, and others – particularly others

in the Kenilworth neighborhood of Washington, D.C., where Benton and his co-


                                             -14-
defendant lived – believed that James killed Nichols. Because the State did not offer the

informant’s testimony for “the truth of the matter asserted” within the meaning of Rule 5-

801(c), it was not inadmissible hearsay evidence. See, e.g., Ashford v. State, 147 Md.

App. 1, 77 (2002) (reasoning that assertion was not hearsay because it was not offered to

prove the truth of the matter asserted but to show effect of statement on defendant).

       At trial, Benton objected to the informant’s “word-on-the-street” testimony on

hearsay grounds alone. Because Benton did not object to the testimony on the ground

that it was a lay opinion, he did not properly preserve that contention for appellate

review. See Klauenberg v. State, 355 Md. 528, 541 (1999) (when specific grounds for an

objection are proffered, even though not requested by court, the objecting party is

deemed to have waived all other grounds). Benton does not request plain error review on

this ground.

       But even if Benton had preserved his objection, we would not agree that the

informant’s testimony constituted improper lay opinion testimony in violation of Md.

Rule 5-701. The prosecutor never asked the informant if he had an opinion regarding

who killed Nichols. The prosecutor solicited the informant’s testimony regarding what

he had heard, the “word on the street,” and what the informant believed to be true.

                            III.   Sufficiency of the Evidence

       In cases where this Court reverses a conviction, and a criminal defendant raises the

sufficiency of the evidence on appeal, we must address that issue, because a retrial may

not occur if the evidence was insufficient to sustain the conviction in the first place.

Ware v. State, 360 Md. 650, 708-09, cert. denied, 531 U.S. 1115 (2001) (citing Mackall


                                             -15-
v. State, 283 Md. 100, 113 (1978)).

       In reviewing the sufficiency of the evidence, an appellate court determines

“whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Derr v. State,

434 Md. 88, 129 (2013); Painter v. State, 157 Md. App. 1, 11 (2004) (“[t]he test is ‘not

whether the evidence should have or probably would have persuaded the majority of fact

finders but only whether it possibly could have persuaded any rational fact finder’”)

(citations omitted) (emphasis in original).

       The appellate court thus must defer to the factfinder’s “opportunity to assess the

credibility of witnesses, weigh the evidence, and resolve conflicts in the evidence[.]”

Pinkney v. State, 151 Md. App. 311, 329 (2003); see also State v. Mayers, 417 Md. 449,

466 (2010) (“[w]e defer to any possible reasonable inference the jury could have drawn

from the admitted evidence and need not decide whether the jury could have drawn other

inferences from the evidence, refused to draw inferences, or whether we would have

drawn different inferences from the evidence”) (citations omitted). Circumstantial

evidence, moreover, is entirely sufficient to support a conviction, provided that the

circumstances support rational inferences from which the trier of fact could be convinced

beyond a reasonable doubt of the guilt of the accused. See, e.g., State v. Manion, 442
Md. 419, 431-32 (2015); Painter, 157 Md. App. at 11.

       Benton contends that the evidence at his trial was insufficient to permit any

rational trier of fact to find that he was complicit in the murder of Sharod James. Benton


                                              -16-
asserts that there was no physical or testimonial evidence that established that he was the

person who killed James. At best, Benton suggests, the evidence was sufficient only to

establish his presence at the gas station on the night James was shot. We disagree.

       In addition to the substantial evidence that Benton and his co-defendant were

present at the gas station around the time James was killed, the State presented the

testimony of two eyewitnesses who, immediately after shots were fired, saw two men

standing over a body in a dark part of the gas station wearing clothing similar to that

worn by Benton and his co-defendant in contemporaneous surveillance videos. The State

also presented evidence indicating that Benton and his co-defendant had a motive to

murder James, who they believed had killed their friend.

       Under all the circumstances, we are persuaded that the evidence presented, viewed

in the light most favorable to the State, could have led a rational trier of fact to reasonably

conclude that Benton conspired with his co-defendant, Lawson, to murder Sharod James

and that Benton and Lawson did, in fact, shoot and kill James on the night of November

16, 2012. We conclude, therefore, that the evidence was sufficient to support Benton’s

convictions.


                                                    JUDGMENTS OF THE CIRCUIT
                                                    COURT FOR PRINCE GEORGE’S
                                                    COUNTY REVERSED AND CASE
                                                    REMANDED FOR NEW TRIAL
                                                    CONSISTENT WITH THIS
                                                    OPINION. COSTS TO BE PAID BY
                                                    PRINCE GEORGE’S COUNTY.




                                             -17-